Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:  
In claim 16 lines 8-9 of the third page, “(e.g. acceleration from machine sensors, heart rate from BRD” should be changed to --(e.g., acceleration from machine sensors or heart rate from biometric raw data)--.
In claim 16 line 20, “the range of motion” should be changed to --a range of motion--.
In claim 17 line 2, “an accelerometer” should be changed to --accelerometer--.
In claim 18 line 2, “a heart-rate” should be changed to --heart-rate--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 16 recites the limitation “a space-variations step function” on page 4 lines 6-7, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification in para [0065] describes that Figure 6 illustrates a space-variations step function example 600, and that more specifically, example 600 illustrates various resistance profiles 602 that can be generated using different settings of a space-variations step function. However, Figure 6 does not clearly illustrate how various resistance profiles 602 that can be generated using different settings of a space-variations step function. Instead, Figure 6 seems to merely show five different types of space variations. Therefore, the specification and drawings fail to reasonably convey to one skilled in the relevant art what a space-variations step function is. 
Claim 16 recites the limitation “space variations” on page 4 line 7, which the specification makes it unclear if “space variations” is the same as or different than “resistance profiles.” Para [0065] of the specification describes various resistance profiles 602 can be generated using different settings of a space-variations step function. Figure 6 appears to show space variation types as the five resistance profiles 602. Thus, it appears that the recited “space variations” is the same as the disclosed resistance profiles 602. If this is the case, the limitation “the space-variations” should be changed to --the resistance profile--, which would have proper antecedent basis to the previously recited “resistance profile” on page 4 lines 5-6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the three-dimensional (3D) geospatial motion" in lines 35-36 and lines 39-40.  There is insufficient antecedent basis for these limitations in the claim. These issues can be corrected by changing “the three-dimensional (3D) geospatial motion" to --a three-dimensional (3D) geospatial motion-- for both instances in the claim.
Claim 16 recites the limitation "the space-variations" on page 4 line 7.  There is insufficient antecedent basis for this limitation in the claim. This issue can be corrected by changing “the space-variations” to --space-variations--.
Claim 16 recites the limitation “three-dimensional (3D) plane” in the fourth to last line, which is vague and indefinite. A plane is a flat, two-dimensional surface, thus it is unclear what a three-dimensional plane is. This issue can be corrected by changing “three-dimensional (3D) plane” to --three-dimensional (3D) space--.

Response to Arguments
Applicant's arguments filed on 4/4/2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 112, applicant’s argument that the originally filed Specification includes a description in para [0065] of how the step function shape operates to determine various aspects of the exercise does not overcome the 35 U.S.C. 112 rejections. Specifically, the limitation "wherein the space-variations step functions uses a step function that uses its shape" contains numerous issues. Firstly, "a step function" (412) appears to not be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0165996 (Paulus et al.) and US 2011/0165995 (Paulus et al.) are both directed to exercise apparatuses and methods of exercising a subject, the exercise apparatus having a controller for adjusting a programmed resistance profile, and an electric motor to supply a resistive force that varies according to a force profile, which comprises a step function force profile as a function of time (see claims 1,15, and 16 of each prior art).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/            Primary Examiner, Art Unit 3784